Title: To Thomas Jefferson from Joseph Reed, 14 May 1781
From: Reed, Joseph
To: Jefferson, Thomas



Sir
In Council Philadelphia May 14th. 1781

Since I had the honor of addressing your Excellency on the sixth Instant, we have conferred with the Commissioners, who settled the agreement entered into at Baltimore in August 1779, And we fully concur in the method proposed by your Excellency of settling the extent of the five degrees of Longitude, by Astronomical observation, not only as determining the present Question with more certainty but as it tends to solve a Problem both useful and curious to the Learned World. But as we are sorry to find that it is the opinion of our Gentlemen of science that the season will be too far advanced before the observations can commence and more especially as the principal Astronomical Instruments in this City, are so scattered and out of Repair, as to require a Considerable time to put them in order, For these reasons, tho’ with great reluctance we have thought it best after expressing our full acquiescence in the mode suggested by your Excellency, to propose the first of May next to run the line by Astronomical observations. But in the mean time, for the sake of settling the minds of the People and preventing disputes among the borderers, to have a temporary line run by common surveyors from the termination of Mason and Dixons line to the Ohio, or if that should not be agreeable to extend it twenty three Miles from the end of Mason and Dixons line, that being the extent of five Degrees according to common computation. In this case we only propose to mark the trees, avoiding as much as possible unnecessary expence. We hope this last proposition in which we have no other intentions than to quiet the minds of the People, and compel Militia services, will be acceptable to your Excellency, as the best and indeed the only expedient which can now be adopted.
I am with great Consideration and respect Your Excellencys most obedient and very humble servant,

Jos: Reed President

